Cite as 2015 Ark. App. 673

                   ARKANSAS COURT OF APPEALS
                                          DIVISION I
                                         No. CR-14-129


                                                     Opinion Delivered   November 18, 2015

RENE GARCIA                                          APPEAL FROM THE WASHINGTON
                                  APPELLANT          COUNTY CIRCUIT COURT
                                                     [NO. CR-12-1865-1]
V.
                                                     HONORABLE WILLIAM A. STOREY,
                                                     JUDGE
STATE OF ARKANSAS
                                  APPELLEE
                                                     AFFIRMED; MOTION TO
                                                     WITHDRAW GRANTED

                             WAYMOND M. BROWN, Judge


        A Washington County jury found appellant Rene Garcia guilty of two counts of rape

of a girl who was thirteen years old at the time of the offenses. He was sentenced to a total

of seventy years’ imprisonment; however, twenty years were suspended. Appellant’s counsel

has filed a motion to withdraw and a no-merit brief pursuant to Anders v. California1 and Rule

4-3(k) of the Rules of the Arkansas Supreme Court and Court of Appeals. The clerk of this

court provided appellant with a copy of counsel’s brief and motion, and notified appellant of

his right to file pro se points for reversal. Appellant has filed pro se points for reversal, and the

State has filed a response. We affirm appellant’s convictions and grant counsel’s motion to

withdraw.



       1
           386 U.S. 738 (1967).
                                   Cite as 2015 Ark. App. 673

       A request to be relieved as counsel on the ground that the appeal is wholly without

merit shall be accompanied by a brief including an abstract and addendum.2 The brief shall

contain an argument section that consists of a list of all rulings adverse to the defendant made

by the trial court with an explanation as to why each adverse ruling is not a meritorious

ground for reversal.3 It is imperative that counsel follow the appropriate procedure when

filing a motion to withdraw as counsel.4           In furtherance of the goal of protecting

constitutional rights, it is both the duty of counsel and of this court to perform a full

examination of the proceedings as a whole to decide if an appeal would be wholly frivolous.5

       From our review of the record, the brief presented to us, and appellant’s pro se points

for reversal, we hold that counsel has complied with Rule 4-3(k)(1) and agree that there is no

merit to an appeal. Therefore, we affirm, by memorandum opinion, appellant’s convictions.6

We also grant counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       GLOVER and WHITEAKER, JJ., agree.

       Joseph C. Self, for appellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.



       2
           Ark. Sup. Ct. R. 4-3(k)(1).
       3
           Id.
       4
           Brown v. State, 85 Ark. App. 382, 155 S.W.3d 22 (2004).
       5
           Campbell v. State, 74 Ark. App. 277, 47 S.W.3d 915 (2001).
       6
           See In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

                                               2